Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE CURTISS-WRIGHT REPORTS 2 MONTH FINANCIAL RESULTS; UPDATES FULL YEAR GUIDANCE - - - PARSIPPANY, NJ  July 27, 2009  Curtiss-Wright Corporation (NYSE: CW) today reports financial results for the second quarter and six months ended June 30, 2009. The highlights are as follows: Second Quarter 2009 Operating Highlights Net sales for the second quarter of 2009 decreased 1% to $447 million from $453 million in the second quarter of 2008. Operating income in the second quarter of 2009 decreased 12% to $44 million from $50 million in the second quarter of 2008. Net earnings for the second quarter of 2009 decreased 10% to $24 million, or $0.54 per diluted share, from $27 million, or $0.60 per diluted share, in the second quarter of New orders received in the second quarter of 2009 were $404 million, down 54% compared to the second quarter of 2008. The second quarter of 2008 included a large order in excess of $300 million for AP1000 nuclear power plants. Six Months 2009 Operating Highlights Net sales for the first six months of 2009 decreased 2% to $871 million from $887 million in the first six months of 2008. Operating income for the first six months of 2009 decreased 17% to $75 million from $90 million in the first six months of 2008. Net earnings for the first six months of 2009 decreased 18% to $40 million, or $0.88 per diluted share, from $49 million, or $1.08 per diluted share, for the first six months of 2008. New orders received in the first six months of 2009 were $862 million, down 35% compared to the first six months of 2008. At June 30, 2009, our backlog was $1.69 billion, up slightly from $1.68 billion at December 31, 2008. Curtiss-Wright Corporation, Page 2 Although the second quarter met our expectations, the magnitude of the negative impact the global recession has had, specifically in our Metal Treatment segment, our bellwether for economic activity, was unprecedented and greater than expected. Due to the highly technical nature of our products and our market leadership positions, we will continue to win new business, however, current demand is lackluster. In the general industrial, oil and gas, and commercial aerospace markets, lower capital spending, reduced demand, and delayed purchases, resulted in lower revenues and orders during the second quarter of 2009, commented Martin R. Benante, Chairman and CEO of Curtiss-Wright Corporation. Due to our strategic diversification, we were able to largely offset the impact of these sales declines with strong performance in some of the other key markets we serve, most notably commercial power, ground defense and naval defense, which grew organically by 38%, 26% and 20%, respectively. Our Motion Control and Flow Control segments experienced organic operating income growth of 36% and 1%, respectively, in the second quarter of 2009 as compared to the prior year period, however, these increases were not enough to offset the dramatic decline in operating income and operating margin in our Metal Treatment segment due to the significant under-absorption of overhead costs resulting from the sharp decrease in general industrial and commercial aerospace sales. We have implemented aggressive cost reduction and business restructuring initiatives and begun to realize some of the benefits while also continuing to opportunistically invest to better position ourselves when the economy improves. Sales Sales of $447 million decreased 1% in the second quarter of 2009 as compared to the prior year period. Organic sales were lower by 5%, while our 2008 and 2009 acquisitions contributed $19 million in the quarter. Organic sales in our Motion Control segment grew 1%, while our Flow Control and Metal Treatment segments declined 1% and 31%, respectively, as compared to the prior year period. From a market perspective, we experienced lower organic sales to the general industrial, oil and gas and commercial aerospace markets, which were partially offset by strong organic sales to the commercial power and defense markets. In addition, foreign currency translation negatively impacted sales in the second quarter of 2009 by $13 million as compared to the prior year period. Operating Income Operating income of $44 million decreased 12% in the second quarter of 2009 as compared to the prior year. Organic operating income declined 8% in the second quarter of 2009, while our 2008 and 2009 acquisitions were lower by $2 million. Organic operating income in our Metal Treatment segment declined 71% from the second quarter of 2008, mainly due to under-absorption of overhead costs resulting from significantly lower volumes. This decline was partially offset by an organic operating income increase in our Motion Control and Flow Control segments of 36% and 1%, respectively. The strong organic operating income increase in the Motion Control segment was due to lower expenses resulting from cost reduction programs, as well as the favorable impact of foreign currency translation. Our Flow Control segment had a decline in organic operating income, excluding the impact of foreign currency translation, mainly due to the lower volumes and under-absorption of overhead costs. Foreign currency translation favorably impacted consolidated operating income by $5 million in the second quarter of 2009 as compared to the prior year. Curtiss-Wright Corporation, Page 3 Our segment operating margin is 130 basis points lower in the second quarter of 2009 as compared to the prior year period. The lower segment operating margin was mainly driven by under-absorption of fixed costs in our Metal Treatment and Flow Control segments. Nonsegment operating expense decreased from the prior year period due to foreign currency exchange gains and lower legal costs partially offset by higher pension and medical expenses. In the second quarter of 2009, our base businesses generated an operating margin of 10.7% . Foreign currency translation favorably impacted operating margin by 130 basis points in the second quarter of 2009 as compared to the prior year period, primarily in our Motion Control segment. Net Earnings Net earnings for the second quarter of 2009 decreased 10% from the comparable prior year period. The lower net earnings were due to the decline in operating income, partially offset by lower interest expense and a lower effective tax rate. The lower interest expense for the second quarter of 2009 was due to lower average interest rates, partially offset by higher average debt levels as compared to the prior year period. The lower effective tax rate is primarily due to a higher Canadian research and development tax benefit in the second quarter of 2009 compared to the prior year. Our effective tax rate for the second quarter of 2009 was 34.4% versus 36.6% for the second quarter of 2008. Cash Flow Our free cash flow, defined as cash flow from operations less capital expenditures, was $46 million for the second quarter of 2009 as compared to $55 million in the prior year period. Net cash provided by operating activities in the second quarter was $67 million, a decrease of $10 million as compared to the prior year period. The decrease is mainly due to lower accounts payable, deferred revenue, and net earnings, partially offset by improvements in inventory and accounts receivable, as compared to the prior year period. Capital expenditures were $21 million in the second quarter of 2009 versus $23 million in the comparable prior year period. The AP1000 program accounted for the majority of this decrease as our facility expansion is nearing completion. Segment Performance Flow Control  Sales for the second quarter of 2009 were $242 million, an increase of 2% over the comparable prior year period, mainly due to our 2009 acquisitions of EST and Nu-Torque, which contributed $8 million of sales in the second quarter of 2009. Organic sales were essentially flat excluding the effect of foreign currency translation. The slight decline in organic sales was mainly driven by lower sales in the oil and gas market due to the timing of new order placement for our coke de-heading system resulting from credit tightening and decreased demand globally for energy. In addition, our general industrial market declined due to depressed economic conditions.
